Opinion by
Kincheloe, J.
It was stipulated that the said item of merchandise is moquette, an uncut pile fabric; that it is in chief value'of cotton and contains 17 percent or more in weight of wool; that it is not either wholly or in part of velvet; and that, except for its wool content, it is "the same in all material respects as the merchandise the subject of United States v. Gavin (23 C. C. P. A. 288, T. D. 48164), which record was incorporated herein. In accordance therewith the *233merchandise in question was held dutiable at 50 percent ad .valorem under paragraph 909, plus the additional duty. Protest sustained in part.